Citation Nr: 0802240	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-28 649A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an eye disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1971 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision on 
behalf of the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in June 2006.  The issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus were granted in an August 2007 rating decision 
and the appeal as to these matters is considered to have been 
fully resolved.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate a present eye 
disability for VA compensation purposes as a result of an 
event, injury, or disease during active service.


CONCLUSION OF LAW

An eye disability for VA compensation purposes was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2002, December 2003, and 
February 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2007.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  VA regulations 
provide that congenital or developmental defects, such as 
refractive error of the eye, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  VA General Counsel Precedent Opinion has held 
that service connection may be granted for disease, but not 
defects, which are congenital, developmental, or familial in 
origin when the evidence establishes the disorder was 
incurred in or aggravated by active service. VAOGCPREC 82-90 
(Jul. 18, 1990).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, service medical records show that in January 
1972, two months after entering service, the veteran 
underwent a visual screening at an optometry clinic and was 
found to have excessive cylindrical correction.  A February 
1974 report noted a diagnosis of high astigmatism, left eye.  
On examination in July 1975 the veteran complained of 
decreasing left eye vision.  He reported that he had worn 
contact lenses for two years prior to boot camp and that in 
boot camp he was prescribed glasses.  He stated he was unable 
to wear these glasses and that he went without correction for 
two years.  The diagnoses included high conical cylinder left 
eye with no classical signs of keratoconus and bilateral 
amblyopia.  Reports dated in July 1975 also show the veteran 
had a several year history of progressive bilateral vision 
loss that had become more pronounced over the previous five 
to six months.  Diagnoses of probable early keratoconus were 
provided.  The veteran's July 1975 separation examination 
revealed uncorrected visual acuity, at distant vision, in the 
right eye of 20/30 and in the left eye of 20/200+.

VA examination in September 2002 revealed uncorrected vision 
in the right eye of 20/30 and in the left eye of 20/60.  The 
diagnoses included compound astigmatism and presbyopia.

In statements in support of his claim the veteran asserted 
that his vision problems either began in service or that pre-
existing vision problems were aggravated in service.  He 
stated that he had 20/20 vision with corrective contact lens 
prior to entering service and, in essence, that his having 
been prevented from wearing contact lens during service had 
caused additional vision problems.

On VA examination in February 2007 the veteran reported that 
he had reduced vision since childhood and had used an eye 
patch and vision exercises due to poor vision.  It was noted 
that during service a diagnosis of probable keratoconus of 
the left eye had been provided.  An examination revealed mild 
amblyopia secondary to high astigmatism of the left eye.  The 
veteran's medical history and present complaints were 
summarized.  The examiner noted that a July 1975 report was 
inconclusive for keratoconus, that any such symptoms had not 
worsened since that time, and that any symptoms in service 
may have improved with visual acuity correction.  The 
refractive information from 1975 indicated a greater 
cylindrical correction than was presently needed.  It was 
also noted that there was no definitive etiology for 
keratoconus, but that there was some agreement toward an 
acquired defect from eye rubbing while others believed such 
disorders to be genetic.  High astigmatism was also noted to 
develop from either genetic or acquired reasons.

Based upon the evidence of record, the Board finds a present 
eye disability for VA compensation purposes as a result of an 
event, injury, or disease during active service has not been 
demonstrated.  Amblyopia is defined as an impairment of 
vision without detectable organic lesion of the eye.  
Dorland's Illustrated Medical Dictionary, 56, (27th ed. 
1988).  The Court has noted that "nearly all astigmatism is 
congenital (where heredity is the only known factor), it may 
also occur as a residual of trauma and scarring of the 
cornea, or even from the weight of the upper eyelid resting 
upon the eyeball."  Browder v. Brown, 5 Vet. App. 268, 272 
(1993).  The Court has also noted that keratoconus is "a 
noninflammatory degenerative disease of the cornea the cause 
of which is unknown."  Kinnaman v. Principi, 4 Vet. App. 20, 
21 (1993).  

Records show the veteran was provided diagnoses of probable 
early keratoconus during active service; however, there is no 
indication of any present disability related to those 
findings nor that a chronic disorder was incurred as a result 
of an injury or disease in service.  Also, while there is 
evidence of high astigmatism and amblyopia manifest during 
service which was also noted during VA examination in 
February 2007, there is no competent evidence any non-
congenital disorder was incurred or aggravated as a result of 
trauma, injury, or disease during active service.  

While the veteran may sincerely believe that he has a present 
eye disability as a result of active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the claim for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for an eye disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


